Banke, Judge.
This appeal is from a default judgment granting the appellee landlord a writ of possession as well as a money judgment for past rent. The appellant contends that he received no notice of the date the case was to be heard. However, in a hearing on appellant’s motion to vacate the judgment for that reason, the deputy clerk of court appeared with the docket record and testified that notice by mail was provided to both parties. Held:
1. “Even though the party himself may not have actual notice, if the requirements for giving notice are complied with, the provisions of CPA § 40 (c) (Code Ann. § 81A-140 (c); Ga. L. 1966, pp. 609, 653; 1967, pp. 226, 245; 1968, pp. 1104, 1108; 1976, p. 1677) are satisfied. Tallman Pools of Ga., Inc. v. Napier, 137 Ga. App. 500, 502 (1) (224 SE2d 426) and cits. The record here does not demand a finding contrary to that held by the trial judge.” Holbrook v. Halpern Enterprises, Inc., 141 Ga. App. 648, 649 (234 SE2d 187) (1977).
2. The appellee’s motion to dismiss the appeal is denied.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.